DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment, filed 4/24/2021, has bene acknowledged.  Claim 1 is amended and claim 3 added.  Claims 1-3 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2895845 by Jones et al. taken collectively with Tzanakis et al (Characterization of ultrasonic acoustic spectrum and pressure field in aluminum melt with advances cavitometer) and Komarov et al. (Characterization of acoustic cavitation in water and molten aluminum alloy).
Claims 1:  Jones discloses a a hot-dip plating method comprising a plating step, the plating step comprising causing a metal material to advance into a plating bath which is a molten metal (Figure 1 and accompanying text) and allowing the metal material to be coated with the molten metal while applying vibration to the plating bath while the metal material is in contact with the molten metal (Column 2, lines 40-56), wherein a frequency of the vibration applied to the plating bath is a fundamental frequency, and in the plating step, the vibration is applied so as to provide sufficient vibratory wave energy to effect cavitation therein (column 2, lines 40-45).
Jones discloses vibration to achieve cavitation in molten aluminum; however, fails to discloses measuring the acoustic spectrum in the plating bath using an acoustic measuring instrument dipped in the bath.  However, Tzanakis discloses forming acoustic cavitation in molten aluminum alloy and discloses the use of an acoustic measuring device to provide data to optimize the ultrasonic treatment as it relates to the cavitation (Experimental, Figure 1).    Additionally, Komarov discloses using the measurement of the cavitation to control and optimize the ultrasonic treatment (abstract).  Therefore, taking the references collectively it would have been obvious to have been obvious to have used a cavitometer in the molten metal as suggested by Tzanakis to reap the benefits of controlling the cavitation in the molten metal.  
The combination of prior art fails to explicitly disclose the claimed acoustic spectrum measured satisfies a relationship represented by the following expression (1); however, Jones discloses applying sufficient vibratory wave energy to provide plating via effective cavitation and the combination of reference discloses the measurement of the acoustic spectrum and pressure fields to optimize the cavitation and the ultrasonic treatment and therefore it would have been obvious to have performed optimization through routine experimentation of the acoustic spectrum to provide the desired cavitation and optimized ultrasonic cavitation treatment.  The examiner notes the claims discloses using a vibration on a basis such that the measured spectrum satisfies an equation and therefore does not positively require the equation to be utilized.  Additionally, the claims as drafted include undefined “entire measured frequency range” and “specific frequency range” and therefore in view of the disclosure of Tzanakis and Komarov, which each individually discloses controlling the frequency over a range and a specific range (see e.g. Tzanakis at Figure 2), it would have been obvious to provide acoustic spectrum with a fundamental driving frequency and measure and control as claimed such that the expression 1 is satisfied as claimed.  
Claim 2:  Jones discloses degreasing pretreatment (column 3, lines 35-55).
Claim 3:  Komarov discloses a power that is within the range as claimed (Figure 9) and using such would have been obvious.  Additionally, Komarov discloses the power of the vibration is a result effective variable, too low would not have sufficient vibration and too high would be detrimental to the vibration and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum power of vibration through routine experimentation to reap the benefits of cavitation in the molten metal.
As for the distance from the surface of the metal substrate, the location of the collection of data as it relates to the coating substrate will necessarily result in an increased control over the cavitation and therefore it would have been obvious to have provided the measurement at a location that would provide the indicia of the plating process (i.e. too far away would not measure the plating location and therefore would not provide sufficient control and too close would interfere with the plating process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/             Primary Examiner, Art Unit 1718